UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMES ROBINSON,
                                Plaintiff,
                                                              19-CV-10418 (CM)
                    -against-
                                                              ORDER
 JANICE LYNN WOLF FREIDMAN, et al.,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff James Robinson, proceeding pro se, is currently incarcerated at Auburn

Correctional Facility. On September 24, 2019, Judge Karas dismissed Plaintiff’s complaint in

Robinson v. Freidman, ECF 1:18-CV-2409, 82 (S.D.N.Y. Sept. 24, 2019), and granted him leave

to file an amended complaint within thirty days. The Court received the amended complaint on

November 7, 2019, 1 but it was assigned a new civil case number because Plaintiff did not label it

as an amended complaint or list the 2018 civil case number. Plaintiff labels the submission as an

amended complaint, with the 2018 docket number, on page 9. (ECF 1, at 9.)

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Clerk of Court is further directed to docket

this complaint as an amended complaint in 18-CV-2409 (KMK). The Clerk of Court shall

administratively close this case without prejudice to the pending matter. 2




       1
        The amended complaint is dated November 2, 2019. It is deemed filed as of that date
under the prison mailbox rule. See Houston v. Lack, 487 U.S. 266, 270 (1988) (A prisoner’s
document is deemed filed on the date that it is given to prison officials for mailing.)
       2
          Plaintiff did not submit an application for leave to proceed in forma pauperis or
prisoner authorization. In any event, the Clerk of Court shall not charge Plaintiff the $350.00
filing fee for this action, and the Warden or Superintendent having custody of Plaintiff shall not
deduct or encumber funds from Plaintiff’s prison trust account for this lawsuit.
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


       SO ORDERED.

 Dated:   November 12, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
